DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For the limitation, "a model trained on a dataset including information reflecting of occupant comfort… versus temperature," of claims 1, 9 and 15, t it is unclear what is the occupant comfort data?, how the occupant comfort data is possessed by the applicant without possessing the occupant?, and how the same occupant comfort data is available for the public to make and use the model described in the invention? The claims require a model to fit the information that reflects comfort of any occupant; however, the disclosure uses 77 participants (see paragraph 40) and their subjective feelings as the occupant comfort, which certainly cannot be possessed by the applicant as those feelings are possessed by the individual participants. Hence the subjective feelings cannot be duplicated by the public because subjective feelings of same or different participants would change under . 
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 9 and 15, the limitation, “a dataset including information reflecting of occupant comfort... versus temperature” is confusing because it is unclear what is considered occupant comfort. The limitation “occupant comfort… versus temperature,” suggests that occupant comfort is a measured variable; however, “occupant comfort” is not known in the art of improving occupant thermal comfort as a measurable variable to one of skilled in the art. One of skilled in the art would not be able to discern the metes and bounds of the claim. It is unclear whether the above term refers to temperature, humidity, airflow or any other criteria of comfort for an occupant in a room.
In claims 1, 9 and 15, the limitation, “a model trained on a dataset including information reflecting of occupant comfort... versus temperature” is confusing because it is unclear what is intended by the word versus. As per applicant’s disclosure (see paragraph 13 and fig. 2), the limitation “versus” suggests an independent parameter of occupant comfort being related by the model to a temperature; however, temperature is one of the factors describes occupant comfort, which is not an independent measurable variable. One of skilled in the art would not be able to discern the metes and bounds of the 
In claims 1, 9 and 15, the limitation, “a model trained on a dataset including information reflecting of occupant comfort... versus temperature” is confusing because it is unclear what the model is definitely trained on. The limitation “a model trained on information/occupant comfort… versus temperature” does not clarify the variables or parameters other than temperature to clearly define the model. Since it is difficult to determine the variables forming the model, one of skilled in the art would not be able to discern the metes and bounds of the claim. For examination purposes, the above limitation is interpreted as ‘-- a model trained on a dataset including information reflecting of occupant comfort... including temperature --’.
In claims 1, 9 and 15, the limitation, “comfort class” is confusing because it is unclear what is meant by the term “comfort class”. One of skilled in the art would not recognize the above term as well known in the art of improving thermal comfort and would not be able to discern the metes and bounds of the claim. It is unclear whether the above term refers to temperature, humidity, airflow or any other criteria of comfort for an occupant in a room.   Appropriate correction is required.
Claims 2-8, 10-14, and 16-20 are also rejected by virtue of being dependent upon the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-11, 14-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2014/0180480 A1) and in view of Sirajum ("Real-Time Fine Grained Occupancy Estimation using Depth Sensors…") hereinafter referred as Sirajum-NPL and further in view of Johnson et al. (US 2010/0262298 A1).
In regards to claim 1, Lee teaches a method for inferring and improving occupant thermal comfort accounting for body shape information (see abstract), comprising: obtaining height and weight of an occupant of a room (obtaining height, weight, and body surface temperature, see paragraphs 23 and 17); utilizing a model (computations performed by computing apparatus 56 to control environmental control device 14 based at least on physiological and preference values, see paragraph 25) trained on a dataset including information reflecting of occupant comfort within the room (heartbeat and body surface temperature as part of the input to the computing apparatus via sensor 16, see paragraph 17) including temperature (see paragraph 24), the model receiving, as inputs, the height and the weight of the occupant (calculation equations and steps used as part of the computing apparatus 54, which receives height and weight measures from comfort database 54, see paragraph 28, 23), and environmental information (temperature or heart rate information form room 12, see paragraphs 17-18) and outputting a comfort class (computing apparatus 56 outputs control parameter based on EE parameter, which is calculated based on height, weight and input from sensor 16, see fig. 1 and paragraphs 25-26); identifying a control parameter set-point for which the room occupant is identified by the model as having the comfort class 
However, Lee does not explicitly teach obtaining shoulder circumference using a depth sensor; identifying a temperature set-point and adjusting the air conditioning unit to the temperature set-point.
Sirajum-NPL teaches using depth sensors (Kinect depth sensors, see fig. 1 and page 295, right column) to obtain height and shoulder circumference of an occupant of a room (depth sensors detecting humans, see page 296, left column, last paragraph; Also see height and shoulder size extraction using FORK, figs. 5-8 and page 299, right column, last paragraph “biometric tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining occupant data in the method of Lee and reprogrammed the computing apparatus of Lee by providing depth sensors as taught by Sirajum-NPL to determine height and shoulder circumference of the occupant of the room in the method of Lee in order to accurately determine the frequency of a person crossing a position in the room and to determine these physical features to identify the person (pages 299, right column, to page 300, left column, first paragraph, Sirajum-NPL) and to avoid using privacy invasive RGB cameras (page 295, right column, second paragraph, Sirajum-NPL).
Lee also does not explicitly teach identifying a temperature set-point and adjusting the air conditioning unit to the temperature set-point.
However, Johnson teaches improving occupant thermal comfort (see abstract), utilizing a model (see fig. 1 and steps 306, 308, 316, see fig. 3) trained on a dataset including information reflecting of occupant comfort within the room versus temperature (temperature obtained at 312 and comfort data obtained from 302 and 306, see fig. 3), a climate control device (310) and a control system (300), where comfort feedback (from sensation feedback at 302, see paragraph 43) and local environmental information (local temperature measurements at 312) are used to generate and identify a temperature set-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee as modified by identifying a temperature set-point aligned with user comfort and adjusting the air conditioning unit to the temperature set-point based on the teachings of Johnson in order to conserve energy by calibrating and summarizing a set-point for climate control based on plurality of sensors for measuring comfort level and environmental conditions, while satisfying the thermal comforting needs of plurality of occupants in the building (see paragraph 7, Johnson).
In regards to claims 2, 10, and 16, Lee also does not explicitly teach determining the height by: discarding all the depth pixels below a threshold to locate a head of the occupant; fitting an enclosing circle around the head; and estimating the height of the occupant according to a difference between a distance from the depth sensor of a bin with a highest number of pixels indicative of the floor distance, and a pixel within the enclosing circle closest to the depth sensor.
However, Sirajum-NPL teaches determining the height by: determining floor distance by calculating distance from the depth sensor of a bin with highest number of pixels (floor depth computed by considering depth values of a frame, where the bin with maximum number of depth data point is the floor, see paragraph B, left column, page 297); discarding all the depth pixels below a threshold to locate a head of the occupant (discarding depth data below a height level, right column, page 297); fitting an enclosing circle around the head (finding contours at depth levels and finding minimum enclosing circle around the head, see figs. 6 and right column, page 297; Also see fig. 7 and left column, page 298); and estimating the height of the occupant according to a difference between the determined floor distance, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining height of the occupant in the method/system/medium of Lee as modified by discarding all the depth pixels below a threshold to locate a head of the occupant; fitting an enclosing circle around the head; and estimating the height of the occupant according to a difference between a distance from the depth sensor of a bin with a highest number of pixels indicative of the floor distance, and a pixel within the enclosing circle closest to the depth sensor as taught by Sirajum-NPL in order to precisely measure the number of occupants by accurately locating a head of the occupant and to identify individuals to analyze long term occupancy to determine the energy efficient use of the HVAC system (see left column, page 300, Sirajum-NPL).
In regards to claims 3, 11, and 17, Lee also does not explicitly teach determining the shoulder circumference by: using a region of interest that includes a head of the occupant and a shoulder region of the occupant of three times the diameter of head to locate a shoulder of the occupant; and fitting an ellipse contour around the region to determine the circumference of the shoulder.
However, Sirajum-NPL teaches determining the shoulder circumference by: using a region of interest that includes a head of the occupant and a shoulder region of the occupant of three times the diameter of head to locate a shoulder of the occupant (paragraphs “head verification,” and “shoulder verification,” page 298); and fitting an ellipse contour around the region to determine the circumference of the shoulder (fitting ellipsoid for a head, see fig. 7 and ellipse contour for determining shoulder size, see figs. 8 and right column, page 298).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining shoulder of the occupant in the method/system/medium of Lee as modified by determining the shoulder circumference by: using a region of interest that includes a head of the occupant and a shoulder region of the occupant of three times the 
In regards to claim 5, Lee does not explicitly teach that the depth sensor is mounted to a ceiling of the room, and data obtained responsive to detecting the occupant entering the room.
However, Sirajum-NPL teaches that the depth sensor is mounted to a ceiling of the room (Kinect depth sensor on the ceiling, see figs. 1 and left column, page 299), and further comprising obtaining the height and shoulder circumference of the occupant responsive to detecting the occupant entering the room (using motion detecting break beam sensors to detect room occupancy before depth data analysis, see paragraph “Real-Time Occupancy Estimation…” left column, page 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lee as modified by mounting the depth sensor to a ceiling of the room, and performing depth data analysis in response to detecting the occupant entering the room as taught by Sirajum-NPL in order to avoid occlusion (see paragraph 3, right column, page 295) and to independently verify presence of an occupant in the room to evaluate the performance of the FORK system with depth data (see left column, page 301).
In regards to claims 8, 14, and 20, Lee as modified further teaches training the model using data including environmental sensor information (temperature information form room 12, via sensor 16, see paragraphs 17-18), occupant physical characteristics (providing height, weight, and age information of the occupant to the apparatus 56, see paragraph 23), occupant biometrics (supplying heartrate and body surface temperature of occupant to the computing apparatus 56, see paragraph 17), and mobile phone collecting and communicating occupant activity (see paragraphs 17-18).
However, Lee does not explicitly teach using survey information.
Johnson teaches that the temperature model uses sensation feedback information collected from surveying individual occupants through mobile devices (see paragraph 43).

In regards to claim 9, Lee teaches a system for inferring and improving occupant thermal comfort accounting for body shape information (see abstract), comprising: a memory (database 54) storing instructions (basic and preference data, see paragraph 22); and a processor (system-end device 50 with computing apparatus 56, see fig. 1 and paragraph 20) programmed to execute instructions to perform operations (at least controlling device 14, see paragraph 31) including to obtain height and weight of an occupant of a room (obtaining height, weight, and body surface temperature, see paragraphs 23 and 17); utilize a model (computations performed by computing apparatus 56 to control environmental control device 14 based at least on physiological and preference values, see paragraph 25) trained on a dataset including information reflecting of occupant comfort within the room (heartbeat and body surface temperature as part of the input to the computing apparatus via sensor 16, see paragraph 17) including temperature (see paragraph 24), the model receiving, as inputs, the height and the weight of the occupant (calculation equations and steps used as part of the computing apparatus 54, which receives height and weight measures from comfort database 54, see paragraph 28, 23), and environmental information (temperature or heart rate information form room 12, see paragraphs 17-18) and outputting a comfort class (computing apparatus 56 outputs control parameter based on EE parameter, which is calculated based on height, weight and input from sensor 16, see fig. 1 and paragraphs 25-26); identify a control parameter set-point for which the room occupant is identified by the model as having the comfort class being indicative of user comfort; and adjusting heating, ventilation, and air conditioning (HVAC) controls for the room to the identified control parameter (by sending the control parameter to the environmental control device 14; where the subsystem 50 via communication element 52 provides control parameter to the environmental control device 14, see paragraphs 35-36, 16).

Sirajum-NPL teaches that the depth sensor is mounted to a ceiling of the room (Kinect depth sensor on the ceiling, see figs. 1 and left column, page 299), and further comprising obtaining the height and shoulder circumference of the occupant responsive to detecting the occupant entering the room (using motion detecting break beam sensors to detect room occupancy before depth data analysis, see paragraph “Real-Time Occupancy Estimation…” left column, page 301); and using depth sensors (Kinect depth sensors, see fig. 1 and page 295, right column) to obtain height and shoulder circumference of an occupant of a room (depth sensors detecting humans, see page 296, left column, last paragraph; Also see height and shoulder size extraction using FORK, figs. 5-8 and page 299, right column, last paragraph “biometric tracking”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the processor of Lee by providing depth sensors as taught by Sirajum-NPL to determine height and shoulder circumference of the occupant of the room in the method of Lee in order to accurately determine the frequency of a person crossing a position in the room and to determine these physical features to identify the person (pages 299, right column, to page 300, left column, first paragraph, Sirajum-NPL) and to avoid using privacy invasive RGB cameras (page 295, right column, second paragraph, Sirajum-NPL). It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee as modified by mounting the depth sensor to a ceiling of the room, and performing depth data analysis in response to detecting the occupant entering the room as taught by Sirajum-NPL in order to avoid occlusion (see paragraph 3, right column, page 295) and to independently verify presence of an occupant in the room to evaluate the performance of the FORK system with depth data (see left column, page 301).
Lee also does not explicitly teach identifying a temperature set-point and adjusting the air conditioning unit to the temperature set-point.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Lee as modified by identifying a temperature set-point aligned with user comfort and adjusting the air conditioning unit to the temperature set-point based on the teachings of Johnson in order to conserve energy by calibrating and summarizing a set-point for climate control based on plurality of sensors for measuring comfort level and environmental conditions, while satisfying the thermal comforting needs of plurality of occupants in the building (see paragraph 7, Johnson).
In regards to claim 15, Lee teaches a non-transitory computer-readable medium (50 and 54, see fig. 1) comprising instructions for inferring and improving occupant thermal comfort accounting for body shape information (see abstract) that, when executed by a processor (system-end device 50 with computing apparatus 56, see fig. 1 and paragraph 20), cause the processor to: obtain height and weight of an occupant of a room (obtaining height, weight, and body surface temperature, see paragraphs 23 and 17); utilize a model (computations performed by computing apparatus 56 to control environmental control device 14 based at least on physiological and preference values, see paragraph 25) trained on a dataset 
However, Lee does not explicitly teach mounting depth sensor to the ceiling, obtaining shoulder circumference using depth sensor; obtaining data responsive to detecting the occupant entering the room; identifying a temperature set-point and adjusting the air conditioning unit to the temperature set-point.
Sirajum-NPL teaches that the depth sensor is mounted to a ceiling of the room (Kinect depth sensor on the ceiling, see figs. 1 and left column, page 299), and further comprising obtaining the height and shoulder circumference of the occupant responsive to detecting the occupant entering the room (using motion detecting break beam sensors to detect room occupancy before depth data analysis, see paragraph “Real-Time Occupancy Estimation…” left column, page 301); and using depth sensors (Kinect depth sensors, see fig. 1 and page 295, right column) to obtain height and shoulder circumference of an occupant of a room (depth sensors detecting humans, see page 296, left column, last paragraph; Also see height and shoulder size extraction using FORK, figs. 5-8 and page 299, right column, last paragraph “biometric tracking”).

Lee also does not explicitly teach identifying a temperature set-point and adjusting the air conditioning unit to the temperature set-point.
However, Johnson teaches improving occupant thermal comfort (see abstract), utilizing a model (see fig. 1 and steps 306, 308, 316, see fig. 3) trained on a dataset including information reflecting of occupant comfort within the room versus temperature (temperature obtained at 312 and comfort data obtained from 302 and 306, see fig. 3), a climate control device (310) and a control system (300), where comfort feedback (from sensation feedback at 302, see paragraph 43) and local environmental information (local temperature measurements at 312) are used to generate and identify a temperature set-point (generating set-point control, which includes temperature set-point, at step 308, see fig. 3 and paragraphs 44-45) for which the room occupant is identified by the model as having the comfort class being indicative of user comfort (based on comfort profile of multiple users, see paragraph 45); and adjusting heating, ventilation, and air conditioning (HVAC) controls for the room to the identified temperature set-point (HVAC unit 320 controlled as per the optimized temperature set-point, which forces cooling or heating operations, see fig. 3 and paragraphs 45-47).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sirajum-NPL and Johnson as applied to claim 1 above and further in view of Alalao (US 2020/0338983 A1).
In regards to claim 4, Lee as modified does not explicitly teach using a weighing scale to determine the weight information.
However, Alalao teaches using a weighing scale to determine the weight information of an occupant (see paragraphs 134, 136, and 138).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining weight of the occupant in the method of Lee as modified by determining the weight of the occupant by using a weighing scale as taught by Alalao in order to directly and accurately measure the weight of the person occupying the conditioned space while avoiding indirect weight estimation methods.

Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sirajum-NPL and Johnson as applied to claims 1, 9, and 15 above and further in view of Arif (US 2016/0242680 A1).
In regards to claims 6, 12, and 18, Lee teaches that the information reflective of occupant comfort includes biometric data obtained from contact sensor (16, see paragraph 17), the biometrics 
However, Lee does not explicitly teach that the data is tracked from wearable device.
Arif teaches tracking heart rate from a wearable device sensor (sensor 320 on wearable clothing item 100, see paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining biometric data in the method/system/medium of Lee as modified by obtaining biometric data tracked from wearable device based on the teachings of Arif in order to accurately measure individual heartrate or body temperature data for plurality of occupants even in a crowded room (see paragraph 4, Arif).

Claims 7, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sirajum-NPL and Johnson as applied to claims 1, 9, and 15 above and further in view of Sronipah (US 2019/0196577 A1).
In regards to claims 7, 13, and 19, Lee teaches that the information reflective of occupant comfort includes data entered by participants in the room (preference data table containing occupant preferences, see paragraph 24), the data including information indicative of comfort level of the participant indexed to temperature of the room (preference data includes a preferred temperature control parameter or humidity or air speed, see paragraph 24).
However, Lee does not explicitly teach that the data is entered through a user interface.
Sronipah teaches providing body measurement data through a user interface (see paragraph 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the step of obtaining occupant comfort data in the method/system/medium of Lee as modified by obtaining biometric data through user interface based on the teaching of Sronipah in order to allow each occupant of the room to provide personalized immediate thermal comfort criteria to the HVAC system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M. A. S./
Examiner, Art Unit 3763
                                                                                                                                                                                                       /NELSON J NIEVES/Primary Examiner, Art Unit 3763